 


110 HRES 139 EH: 
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 139 
In the House of Representatives, U. S.,

February 8, 2007
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on House Administration:Mr. Brady of Pennsylvania, Ms. Zoe Lofgren of California, Mr. Capuano, Mr. Gonzalez, and Mrs. Davis of California.

Committee on Standards of Official Conduct:Mr. Gene Green of Texas, Ms. Roybal-Allard, Mr. Doyle, and Mr. Delahunt.

 
 
Karen L. Haas,Clerk.
